4 So.3d 92 (2009)
Thomas THORNE, Appellant,
v.
DEPARTMENT OF CORRECTIONS, et al., Appellee.
No. 1D08-5782.
District Court of Appeal of Florida, First District.
March 5, 2009.
Thomas Thorne, pro se, Appellant.
Bill McCollum, Attorney General, and Holly N. Simcox, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of January 9, 2009, the Court has determined that the order on appeal is reviewable by petition for writ of certiorari rather than by appeal. See Sheley v. Fla. Parole Comm'n, 720 So.2d 216 (Fla.1998). The appellant has sought certiorari review of the same order in case number 1D08-5675. Accordingly, this appeal is dismissed as duplicative of that certiorari proceeding. The appellant's Motion to Consolidate, filed on December 22, 2008, is denied as moot.
VAN NORTWICK, PADOVANO, and CLARK, JJ., concur.